EXHIBIT 10.3 Execution Version PLEDGE AND SECURITY AGREEMENT Dated as of April 30, 2013 among AMC Entertainment Inc. as a Grantor and Each Other Grantor From Time to Time Party Hereto and Citicorp North America, Inc. as Administrative Agent TABLE OF CONTENTS Page Article I Defined Terms 1 Section 1.1 Definitions 1 Section 1.2 Certain Other Terms 5 Article II Grant of Security Interest 6 Section 2.1 Collateral 6 Section 2.2 Grant of Security Interest in Collateral 7 Section 2.3 Cash Collateral Accounts 7 Article III Representations and Warranties 7 Section 3.1 Title; No Other Liens 7 Section 3.2 Perfection and Priority 8 Section 3.3 Jurisdiction of Organization; Chief Executive Office 8 Section 3.4 Inventory and Equipment 8 Section 3.5 Pledged Collateral 8 Section 3.6 Accounts 9 Section 3.7 Intellectual Property 9 Section 3.8 Deposit Accounts; Securities Accounts 9 Section 3.9 Commercial Tort Claims 9 Section 3.10 Specific Collateral 10 Article IV Covenants 10 Section 4.1 Generally 10 Section 4.2 Maintenance of Perfected Security Interest; Further Documentation 10 Section 4.3 Changes in Locations, Name, Etc. 11 Section 4.4 Pledged Collateral 11 Section 4.5 Reserved. 12 Section 4.6 Delivery of Instruments and Chattel Paper 12 Section 4.7 Intellectual Property 13 Section 4.8 Notice of Commercial Tort Claims 14 Section 4.9 Digital Cinema Equipment 14 Article V Remedial Provisions 15 Section 5.1 Code and Other Remedies 15 Section 5.2 Accounts and Payments in Respect of General Intangibles 16 Section 5.3 Pledged Collateral 17 Section 5.4 Proceeds to be Turned Over To Administrative Agent 19 Section 5.5 Securities Act, Etc. 19 Section 5.6 Deficiency 19 Article VI The Administrative Agent 20 Section 6.1 Administrative Agent’s Appointment as Attorney-in-Fact 20 Section 6.2 Duty of Administrative Agent 22 Section 6.3 Authorization of Financing Statements 22 Section 6.4 Authority of Administrative Agent 22 i TABLE OF CONTENTS (continued) Page Article VII Miscellaneous 23 Section 7.1 Amendments in Writing 23 Section 7.2 Notices 23 Section 7.3 No Waiver by Course of Conduct; Cumulative Remedies 23 Section 7.4 Successors and Assigns 23 Section 7.5 Counterparts 24 Section 7.6 Severability 24 Section 7.7 Section Headings 24 Section 7.8 Entire Agreement 24 Section 7.9 Governing Law 24 Section 7.10 Additional Grantors 24 Section 7.11 Release of Collateral 25 Section 7.12 Reinstatement 25 Section 7.13 Submission to Jurisdiction 26 Annexes and Schedules Annex 1 Form of Pledge Amendment Annex 2 Form of Joinder Agreement Annex 3 Form of Short Form Intellectual Property Security Agreement Schedule 1 Jurisdiction of Organization; Chief Executive Office Schedule 2 Pledged Collateral Schedule 3 Filings Schedule 4 Location of Inventory and Equipment Schedule 5 Intellectual Property Schedule 6 Deposit Accounts; Securities Accounts Schedule 7 Commercial Tort Claims ii Pledge and Security Agreement,dated as of April 30, 2013, by AMC Entertainment Inc. (the “Company”) and each of the other entities listed on the signature pages hereof or that becomes a party hereto pursuant to Section7.10 (Additional Grantors) (each a “Grantor” and, collectively, the “Grantors”), in favor of Citicorp North America, Inc. (“CNAI”), as agent(in such capacity, the “Administrative Agent”) for the Secured Parties (as defined in the Credit Agreement referred to below). W i t n e s s e t h: Whereas, pursuant to the Credit Agreement, dated as of April 30, 2013 (as the same may be amended, restated, supplemented or otherwise modified from time to time, the “Credit Agreement”), among the Company, the Lenders and Issuers party thereto, and CNAI, as agent for the Lenders and Issuers, the Lenders and the Issuers have severally agreed to make extensions of credit to the Borrowers upon the terms and subject to the conditions set forth therein; Whereas, the Grantors are party to the Guaranty pursuant to which they have guaranteed the Obligations (as defined in the Credit Agreement); and Whereas, it is a condition precedent to the obligation of the Lenders and the Issuers to make their respective extensions of credit to the Borrowers under the Credit Agreement that the Grantors shall have executed and delivered this Agreement to the Administrative Agent; Now, therefore, in consideration of the premises and to induce the Lenders, the Issuers and the Agents to enter into the Credit Agreement and to induce the Lenders and the Issuers to make their respective extensions of credit to the Borrowers thereunder, each Grantor hereby agrees with the Administrative Agent as follows: ARTICLE I Defined Terms Section 1.1 Definitions (a)Unless otherwise defined herein, terms defined in the Credit Agreement and used herein have the meanings given to them in the Credit Agreement. (b)Terms used herein without definition that are defined in the UCC have the meanings given to them in the UCC (and if defined in more than one Article of the UCC, shall have the meaning set forth in Article 9 thereof), including the following terms (which are capitalized herein): “Account Debtor” “Account” “Certificated Security” “Chattel Paper” “Commercial Tort Claim” “Commodity Account” “Deposit Account” “Documents” “Equipment” “General Intangible” “Goods” “Instruments” “Inventory” “Investment Property” “Letter-of-Credit Right” “Proceeds” “Securities Account” “Security” “Security Entitlement” (c)The following terms shall have the following meanings: “Additional Pledged Collateral” means any Pledged Collateral acquired by any Grantor after the date hereof and in which a security interest is granted pursuant to Section2.2 (Grant of Security Interest in Collateral), including, to the extent a security interest is granted therein pursuant to Section2.2 (Grant of Security Interest in Collateral), (i)all Stock and Stock Equivalents of any Person that are acquired by any Grantor after the date hereof, together with all certificates, instruments or other documents representing any of the foregoing and all Security Entitlements of any Grantor in respect of any of the foregoing, (ii)all additional Indebtedness from time to time owed to any Grantor by any obligor on the Pledged Debt Instruments and the Instruments evidencing such Indebtedness and (iii)all interest, cash, Instruments and other property or Proceeds from time to time received, receivable or otherwise distributed in respect of or in exchange for any of the foregoing.“Additional Pledged Collateral” may be General Intangibles, Instruments or Investment Property. “Agreement” means this Pledge and Security Agreement. “Collateral” has the meaning specified in Section2.1 (Collateral). “Copyright Licenses” means any written agreement naming any Grantor as licensor or licensee granting any right under any Copyright, including the grant of any right to copy, publicly perform, create derivative works, distribute, exploit or sell materials derived from any Copyright. “Copyrights” means (a)all copyrights arising under the laws of the United States, any other country or any political subdivision thereof, whether registered or unregistered and whether published or unpublished, and all registrations and applications in connection therewith, including all registrations and applications in the United States Copyright Office or in any foreign counterparts thereof, and (b)the right to obtain all renewals thereof. “Digital Cinema Equipment” means digital cinema projectors, servers, media blocks and any equipment to the extent attached to or affixed to such projectors, servers and/or media blocks including by means of network interface or otherwise necessary to enable such projectors, servers and/or media blocks to operate as functional 2 digital projection systems. For the avoidance of doubt, equipment that is necessary to enable such digital cinema projectors, servers or media blocks to operate as functional digital projection systems shall include all such equipment whether or not readily replaceable at minimal cost. “Excluded Equity” means any voting stock in excess of 65% of the total outstanding voting stock of any direct Subsidiary of any Grantor that is a Non-U.S. Person.For the purposes of this definition, “voting stock” means, as to any issuer, the issued and outstanding shares of each class of capital stock or other ownership interests of such issuer entitled to vote (within the meaning of Treasury Regulations §1.956-2(c)(2)). “Excluded Property” means, collectively, (i) Excluded Equity, (ii) any permit, lease, license, contract, instrument or other agreement held by any Grantor that prohibits or requires the consent of any Person other than the Company and its Affiliates as a condition to the creation by such Grantor of a Lien thereon, or any permit, lease, license contract or other agreement held by any Grantor to the extent that any Requirement of Law applicable thereto prohibits the creation of a Lien thereon, but only, in each case, to the extent, and for so long as, such prohibition is not terminated or rendered unenforceable or otherwise deemed ineffective by the UCC or any other Requirement of Law, (iii) any Trademark that is the subject of an application under 15 U.S.C. Section 1051(b) on the basis of any Grantor’s intent to use such Trademark, unless or until a Statement of Use or Amendment to Allege Use has been filed with and accepted by the U.S. Patent and Trademark Office, (iv) Equipment owned by any Grantor that is subject to a purchase money Lien or a Capital Lease if the contract or other agreement in which such Lien is granted (or in the documentation providing for such Capital Lease) prohibits or requires the consent of any Person other than the Company and its Affiliates as a condition to the creation of any other Lien on such Equipment, (v) Deposit Accounts (other than Cash Collateral Accounts), (vi) Securities Accounts (other than Cash Collateral Accounts) and (vii) all Vehicles; provided, however, “Excluded Property” shall not include any Proceeds, substitutions or replacements of Excluded Property (unless such Proceeds, substitutions or replacements would constitute Excluded Property). “Intellectual Property” means, collectively, all rights, priorities and privileges of any Grantor relating to intellectual property, whether arising under United States, multinational or foreign laws or otherwise, including Copyrights, Copyright Licenses, Patents, Patent Licenses, Trademarks, Trademark Licenses, trade secrets and Internet domain names, and all rights to sue at law or in equity for any infringement or other impairment thereof, including the right to receive all proceeds and damages therefrom. “Material Intellectual Property” means Intellectual Property owned by or licensed to a Grantor that is material to the conduct of such Grantor’s business. “Patents” means (a)all letters patent of the United States, any other country or any political subdivision thereof and all reissues and extensions thereof, (b)all 3 applications for letters patent of the United States or any other country and all divisionals, continuations and continuations-in-part thereof and (c)all rights to obtain any reissues, continuations or continuations-in-part of the foregoing. “Patent License” means all written agreements providing for the grant by or to any Grantor of any right to manufacture, have manufactured, use, import, sell or offer for sale any invention covered in whole or in part by a Patent. “Pledged Certificated Stock” means all Certificated Securities and any other Stock and Stock Equivalent of a Person evidenced by a certificate, Instrument or other equivalent document, in each case owned by any Grantor, including all Stock and Stock Equivalents listed on Schedule2 (Pledged Collateral). “Pledged Collateral” means, collectively, the Pledged Stock, Pledged Debt Instruments, any other Investment Property of any Grantor, all certificates or other Instruments representing any of the foregoing and all Security Entitlements of any Grantor in respect of any of the foregoing.Pledged Collateral may be General Intangibles, Instruments or Investment Property. “Pledged Debt Instruments” means all right, title and interest of any Grantor in Instruments evidencing any Indebtedness having, in the case of each Instrument, a principal amount in excess of $2,500,000 owed to such Grantor, including all Indebtedness described on Schedule2 (Pledged Collateral), issued by the obligors named therein. “Pledged Stock” means all Pledged Certificated Stock and all Pledged Uncertificated Stock.For purposes of this Agreement, the term “Pledged Stock” shall not include any Excluded Equity. “Pledged Uncertificated Stock” means any Stock or Stock Equivalent of any Person that is not Pledged Certificated Stock, including all right, title and interest of any Grantor as a limited or general partner in any partnership not constituting Pledged Certificated Stock or as a member of any limited liability company not constituting Pledged Certificated Stock and all right, title and interest of any Grantor in, to and under any Constituent Document of any partnership or limited liability company to which it is a party. “Securities Act” means the Securities Act of 1933, as amended. “Subject Property”has the meaning specified in Section4.9 (Digital Cinema Equipment). “Trademark License” means any written agreement providing for the grant by or to any Grantor of any right to use any Trademark. “Trademarks” means (a)all trademarks, trade names, corporate names, company names, business names, fictitious business names, trade styles, service marks, logos and other source or business identifiers, and, in each case, all goodwill associated 4 therewith, whether now existing or hereafter adopted or acquired, and all registrations and applications to register any of the foregoing, in each case whether in the United States Patent and Trademark Office or in any similar office or agency of the United States, any State thereof or any other country or any political subdivision thereof, or otherwise, and all common-law rights related thereto, and (b)the right to obtain all renewals thereof. “UCC” means the Uniform Commercial Code as from time to time in effect in the State of New York; provided, however, that, in the event that, by reason of mandatory provisions of law, any of the attachment, perfection or priority of the Administrative Agent’s and the Secured Parties’ security interest in any Collateral is governed by the Uniform Commercial Code as in effect in a jurisdiction other than the State of New York, the term “UCC” shall mean the Uniform Commercial Code as in effect in such other jurisdiction for purposes of the provisions hereof relating to such attachment, perfection or priority and for purposes of definitions related to such provisions. “Vehicles” means all vehicles covered by a certificate of title law of any state. Section1.2 Certain Other Terms (a)In this Agreement, in the computation of periods of time from a specified date to a later specified date, the word “from” means “from and including” and the words “to” and “until” each mean “to but excluding” and the word “through” means “to and including.” (b)The terms “herein,” “hereof,” “hereto” and “hereunder” and similar terms refer to this Agreement as a whole and not to any particular Article, Section, subsection or clause in this Agreement. (c)References herein to an Annex, Schedule, Article, Section, subsection or clause refer to the appropriate Annex or Schedule to, or Article, Section, subsection or clause in this Agreement. (d)The meanings given to terms defined herein shall be equally applicable to both the singular and plural forms of such terms. (e)Where the context requires, provisions relating to any Collateral, when used in relation to a Grantor, shall refer to such Grantor’s Collateral or any relevant part thereof. (f)Any reference in this Agreement to a Loan Document shall include all appendices, exhibits and schedules thereto, and, unless specifically stated otherwise all amendments, restatements, supplements or other modifications thereto, and as the same may be in effect at any time such reference becomes operative. 5 (g)The term “including” means “including without limitation” except when used in the computation of time periods. (h)The terms “Lender,” “Issuer,” “Administrative Agent” and “Secured Party” include their respective successors. (i) References in this Agreement to any statute shall be to such statute as amended or modified and in effect from time to time. ARTICLE II Grant of Security Interest Section 2.1 Collateral For the purposes of this Agreement, all of the following property now owned or at any time hereafter acquired by a Grantor or in which a Grantor now has or at any time in the future may acquire any right, title or interests is collectively referred to as the “Collateral”: (a)all Accounts; (b)all Chattel Paper; (c)all Deposit Accounts that are Cash Collateral Accounts; (d)all Documents; (e)all Equipment; (f) all General Intangibles; (g)all Instruments; (h)all Inventory; (i) all Investment Property; (j) all Letter-of-Credit Rights; (k)the Commercial Tort Claims described on Schedule7 (Commercial Tort Claims) and on any supplement thereto received by the Administrative Agent pursuant to Section4.8 (Notice of Commercial Tort Claims); (l)all books and records pertaining to the other property described in this Section2.1; (m)all property of any Grantor held by the Administrative Agent or any other Secured Party, including all property of every description, in the possession or custody of or in transit to the Administrative Agent or such Secured Party for any 6 purpose, including safekeeping, collection or pledge, for the account of such Grantor or as to which such Grantor may have any right or power; (n)all other Goods and personal property of such Grantor, whether tangible or intangible and wherever located; and (o)to the extent not otherwise included, all Proceeds; provided, however, that “Collateral” shall not include any Excluded Property; and provided, further, that if and when any property shall cease to be Excluded Property, such property shall be deemed at all times from and after the date thereof to constitute Collateral. Section2.2 Grant of Security Interest in Collateral Each Grantor, as collateral security for the full, prompt and complete payment and performance when due (whether at stated maturity, by acceleration or otherwise) of the Obligations of such Grantor, hereby mortgages, pledges and hypothecates to the Administrative Agent for the benefit of the Secured Parties, and grants to the Administrative Agent for the benefit of the Secured Parties a lien on and security interest in, all of its right, title and interest in, to and under the Collateral of such Grantor; provided, however,that, if and when any property that at any time constituted Excluded Property becomes Collateral, the Administrative Agent shall have, and at all times from and after the date hereof be deemed to have had, a security interest in such property. Section 2.3 Cash Collateral Accounts The Administrative Agent has established a Deposit Account at Citibank, N.A., designated as “Citicorp North America, Inc. – AMC Entertainment Inc. Cash Collateral Account”.Such Deposit Account shall be a Cash Collateral Account. ARTICLE III Representations and Warranties To induce the Lenders, the Issuers and the Agents to enter into the Credit Agreement, each Grantor hereby represents and warrants each of the following to the Agents, the Lenders, the Issuers and the other Secured Parties: Section 3.1 Title; No Other Liens Except for the Lien granted to the Administrative Agent pursuant to this Agreement and the other Liens permitted to exist on the Collateral under the Credit Agreement, such Grantor owns the Collateral free and clear of any and all Liens or claims of others.Such Grantor (a) is the record and beneficial owner of the Pledged Collateral pledged by it hereunder constituting Instruments or Certificated Securities and (b) has rights in or the power to transfer each other item of Collateral in which a Lien is granted by it hereunder, free and clear of any other Lien other than Liens permitted under Section 8.2 (Liens, Etc.) of the Credit Agreement. 7 Section 3.2 Perfection and Priority The security interest granted pursuant to this Agreement shall constitute a valid and continuing perfected security interest in favor of the Administrative Agent in the Collateral for which perfection is governed by the UCC or filing with the United States Copyright Office upon (i)in the case of all Collateral in which a security interest may be perfected by filing a financing statement under the UCC, the completion of the filings and other actions specified on Schedule3 (Filings) (which, in the case of all filings and other documents referred to on such schedule, have been delivered to the Administrative Agent in completed and duly authorized form), (ii)the delivery to the Administrative Agent of all Pledged Collateral consisting of Instruments and Certificated Securities required to be delivered to the Administrative Agent by the terms hereof, in each case properly endorsed for transfer to the Administrative Agent or in blank and (iii)in the case of all Collateral in which a security interest may be perfected by filing with the United States Copyright Office, the recordation of all appropriate filings having been made with the United States Copyright Office.Such security interest shall be prior to all other Liens on the Collateral except for Liens having priority over the Administrative Agent’s Lien by operation of law or otherwise as permitted under the Credit Agreement. Notwithstanding anything to the contrary herein, no Grantor shall be required to take any action under the laws of any jurisdiction other than the United States of America for the purpose of perfecting the security interest in any Collateral (to which Article 9 of the applicable UCC is applicable) of such Grantor constituting Patents, Trademarks or Copyrights or any other assets. Section 3.3 Jurisdiction of Organization; Chief Executive Office Such Grantor’s jurisdiction of organization, legal name, organizational identification number, if any, and the location of such Grantor’s chief executive office or sole place of business, in each case as of the date hereof, is specified on Schedule1 (Jurisdiction of Organization; Chief Executive Office) and such Schedule1 (Jurisdiction of Organization; Chief Executive Office) also lists all jurisdictions of incorporation and legal names for the five years preceding the date hereof. Section 3.4 Inventory and Equipment On the date hereof, such Grantor’s Inventory and Equipment (other than mobile goods, Inventory or Equipment in transit or offsite for repair, and other Inventory and Equipment having a fair market value of less than $500,000 per location) are kept at the locations listed on Schedule4 (Location of Inventory and Equipment). Section 3.5 Pledged Collateral (a)The Pledged Stock pledged hereunder by such Grantor (i) is listed on Schedule2 (Pledged Collateral) and constitutes that percentage of the issued and outstanding equity of all classes of each issuer thereof as set forth on Schedule2 (Pledged Collateral), (ii) has been duly authorized, validly issued and is fully paid and nonassessable (other than Pledged Stock in limited liability companies and partnerships) 8 and (iii) constitutes the legal, valid and binding obligation of the obligor with respect thereto, enforceable in accordance with its terms. (b)All Pledged Collateral and, if applicable, any Additional Pledged Collateral, consisting of Certificated Securities or Instruments has been delivered to the Administrative Agent in accordance with Section4.4(a) (Pledged Collateral) and Section 7.11 (Additional Collateral and Guaranties) of the Credit Agreement. Section 3.6 Accounts No amount payable to such Grantor under or in connection with any Account is evidenced by any Instrument or Chattel Paper that has not been delivered to the Administrative Agent, properly endorsed for transfer, to the extent delivery is required by Section4.4 (Pledged Collateral). Section 3.7 Intellectual Property (a)Schedule5 (Intellectual Property) lists all Intellectual Property owned by such Grantor on the date hereof that is registered or the subject of an application for registration. (b)All registered Material Intellectual Property owned by such Grantor is subsisting and unexpired, has not been adjudged invalid or unenforceable, and has not been abandoned. (c)As of the date hereof, except as set forth in Schedule5 (Intellectual Property), none of the Material Intellectual Property owned by such Grantor is the subject of any licensing or franchise agreement pursuant to which such Grantor is the licensor or franchisor and with annual payments in excess of $1,000,000. (d)No holding, decision or judgment has been rendered by any Governmental Authority that would limit, cancel or question the validity of, or such Grantor’s rights in, any Material Intellectual Property owned by such Grantor in its own name. Section 3.8 Deposit Accounts; Securities Accounts The only Deposit Accounts and Securities Accounts maintained by any Grantor on the date hereof with an account balance in excess of $1,000,000 are those listed on Schedule6 (Deposit Accounts; Securities Accounts), which sets forth such information separately for each Grantor. Section 3.9 Commercial Tort Claims The only Commercial Tort Claims in excess of $1,000,000 of any Grantor existing on the date hereof (regardless of whether the amount, defendant or other material facts can be determined and regardless of whether such Commercial Tort Claim has been asserted, threatened or has otherwise been made known to the obligee thereof or whether 9 litigation has been commenced for such claims) are those listed on Schedule7 (Commercial Tort Claims), which sets forth such information separately for each Grantor. Section 3.10 Specific Collateral None of the Collateral is or is Proceeds or products of farm products, as-extracted collateral, health-care-insurance receivables or timber to be cut. ARTICLE IV Covenants Each Grantor agrees with the Administrative Agent to the following, as long as any Obligation or Commitment remains outstanding and, in each case, unless the Requisite Lenders otherwise consent in writing: Section 4.1 Generally Such Grantor shall (a)not use or permit any Collateral to be used in violation of any provision of this Agreement, any other Loan Document, any Requirement of Law or any policy of insurance covering the Collateral and (b)not enter into any agreement or undertaking restricting the right or ability of such Grantor or the Administrative Agent to sell, assign or transfer any Collateral if such restriction would have a Material Adverse Effect. Section 4.2 Maintenance of Perfected Security Interest; Further Documentation (a)Subject to the rights of such Grantor to dispose of Collateral under the Loan Documents, such Grantor shall maintain the security interest created by this Agreement as a perfected security interest having at least the priority described in Section3.2 (Perfection and Priority) and shall defend such security interest and such priority against the claims and demands of all Persons. (b)Such Grantor shall furnish to the Administrative Agent from time to time statements and schedules further identifying and describing the Collateral and such other reports in connection with the Collateral as the Administrative Agent may reasonably request, all in reasonable detail and in form and substance satisfactory to the Administrative Agent. (c)At any time and from time to time, upon the written request of the Administrative Agent, and at the sole expense of such Grantor, such Grantor shall promptly and duly execute and deliver, and have recorded, such further instruments and documents and take such further action as the Administrative Agent may reasonably request for the purpose of obtaining or preserving the full benefits of this Agreement and of the rights and powers herein granted, including the filing of any financing or continuation statement under the UCC (or other similar laws) in effect in any jurisdiction with respect to the security interest created hereby. 10 (d)Notwithstanding anything to the contrary in this Section 4.2 (Maintenance of Perfected Security Interest; Further Documentation), unless otherwise approved by the Borrower, (such approval not to be unreasonably withheld), no financing statement or financing statement amendment filed by or on behalf of the Administrative Agent shall cover or purport to cover Digital Cinema Equipment (other than Subject Property as provided in Section 4.9 (Digital Cinema Equipment). Section 4.3 Changes in Locations, Name, Etc. (a)Except upon 15 days’ prior written notice to the Administrative Agent and delivery to the Administrative Agent of all additional financing statements and other documents reasonably requested by the Administrative Agent to maintain the validity, perfection and priority of the security interests provided for herein, such Grantor shall not do any of the following: (i) change its jurisdiction of organization from that referred to in Section3.3 (Jurisdiction of Organization; Chief Executive Office); or (ii)change its legal name or organizational identification number, if any, or corporation, limited liability company, partnership or other organizational structure to such an extent that any financing statement filed in connection with this Agreement would become misleading. (b) Together with each delivery of any Financial Statement pursuant to Section 6.1(b) of the Credit Agreement, such Grantor shall deliver to the Administrative Agent a written supplement to Schedule4 (Location of Inventory and Equipment) showing any additional locations at which Inventory or Equipment in excess of $2,500,000 per location (except for Inventory or Equipment in transit) shall be kept. Section 4.4 Pledged Collateral (a)Such Grantor shall deliver to the Administrative Agent, all certificates and Instruments representing or evidencing any Pledged Stock and any other Pledged Collateral valued in excess of $2,500,000 individually (in each case, including Additional Pledged Collateral), whether now existing or hereafter acquired, in suitable form for transfer by delivery or, as applicable, accompanied by such Grantor’s endorsement, where necessary, or duly executed instruments of transfer or assignment in blank, all in form and substance satisfactory to the Administrative Agent, together, in respect of any Additional Pledged Collateral, with a Pledge Amendment, duly executed by the Grantor, in substantially the form of Annex1 (Form of Pledge Amendment), an acknowledgment and agreement to a Joinder Agreement duly executed by the Grantor, in substantially the form in the form of Annex 2 (Form of Joinder Agreement), or such other documentation reasonably acceptable to the Administrative Agent.Such Grantor authorizes the Administrative Agent to attach each Pledge Amendment to this Agreement.During the continuance of an Event of Default, the Administrative Agent shall have the right, at any time in its discretion and without notice to the Grantor, to (i) transfer to or to register in its name or in the name of its nominees any Pledged Collateral 11 and (ii) exchange any certificate or instrument representing or evidencing any Pledged Collateral for certificates or instruments of smaller or larger denominations. (b)Except as provided in Article V (Remedial Provisions), such Grantor shall be entitled to receive all cash dividends paid in respect of the Pledged Collateral (other than liquidating or distributing dividends) with respect to the Pledged Collateral.Any sums paid upon or in respect of any Pledged Collateral upon the liquidation or dissolution of any issuer of any Pledged Collateral, any distribution of capital made on or in respect of any Pledged Collateral or any property distributed upon or with respect to any Pledged Collateral pursuant to the recapitalization or reclassification of the capital of any issuer of Pledged Collateral or pursuant to the reorganization thereof shall, unless otherwise subject to a perfected security interest in favor of the Administrative Agent, be delivered to the Administrative Agent to be held by it hereunder as additional collateral security for the Obligations.If any sum of money or property so paid or distributed in respect of any Pledged Collateral shall be received by such Grantor, such Grantor shall, until such money or property is paid or delivered to the Administrative Agent, hold such money or property in trust for the Administrative Agent, segregated from other funds of such Grantor, as additional security for the Obligations. (c)Except as provided in Article V (Remedial Provisions), such Grantor shall be entitled to exercise all voting, consent and corporate, partnership, limited liability company and similar rights with respect to the Pledged Collateral; provided, however, that no vote shall be cast, consent given or right exercised or other action taken by such Grantor that would impair the Collateral or be inconsistent with or result in any violation of any provision of any Loan Document. (d)Such Grantor shall not grant “control” (within the meaning of such term under Article 9-106 of the UCC) over any Investment Property to any Person other than the Administrative Agent, except to the extent “control” is customarily granted over Investment Property (other than Pledged Certificated Stock and Pledged Debt Instruments) in connection with Liens permitted under Section 8.2 (Liens, Etc.). (e)Such Grantor shall, upon agreeing to any amendment of any Constituent Document electing to treat any membership interest or partnership interest that is part of the Pledged Collateral as a “security” under Section8-103 of the UCC, or any election to turn any previously uncertificated Stock that is part of the Pledged Collateral into certificated Stock, promptly deliver to the Administrative Agent, all certificates and Instruments representing or evidencing such Pledged Collateral. Section 4.5 Reserved. Section 4.6 Delivery of Instruments and Chattel Paper If any amount in excess of $2,500,000, individually, payable under or in connection with any Collateral owned by such Grantor shall be or become evidenced by an Instrument or Chattel Paper, such Grantor shall promptly deliver such Instrument or Chattel Paper to the Administrative Agent, duly indorsed in a manner satisfactory to the 12 Administrative Agent, or, if consented to by the Administrative Agent, shall mark all such Instruments and Chattel Paper with the following legend:“This writing and the obligations evidenced or secured hereby are subject to the security interest of Citicorp North America, Inc., as Administrative Agent”. Section 4.7 Intellectual Property (a)Such Grantor shall (and shall use commercially reasonable efforts to require its licensees to) (i)continue to use each Trademark owned by such Grantor that is Material Intellectual Property in connection with a class of goods that is substantially the same as the class of goods for which such Trademark is currently used, (ii)maintain as in the past the quality of products and services offered under such Trademark, (iii)use such Trademark with the appropriate notice of registration and all other notices and legends required by applicable Requirements of Law, to the extent such Grantor has reasonably determined that it is commercially practical to do so and (iv) not do any act or knowingly omit to do any act whereby (A) any Trademark that is Material Intellectual Property may become cancelled, invalidated or abandoned, or materially diluted, (B) any Patent that is Material Intellectual Property may become forfeited, abandoned or dedicated to the public, (C) any Copyright that is Material Intellectual Property may become invalidated or fall into the public domain or (D) any trade secret that is Material Intellectual Property may become publicly available. (b)Such Grantor shall notify the Administrative Agent immediately if it knows, or has reason to know, (i) that any application or registration relating to any Material Intellectual Property owned by such Grantor may become forfeited, abandoned or dedicated to the public, or (ii) of any adverse determination or ruling, or the institution of any judicial or administrative proceeding (including the filing of any action in the United States Patent and Trademark Office, the United States Copyright Office or any court or tribunal in any country) regarding such Grantor’s ownership of, or the validity of, any Material Intellectual Property or such Grantor’s right to register the same or to own and maintain the same. (c)Whenever such Grantor, either by itself or through any agent, licensee or designee, shall file an application for the registration of any Intellectual Property with the United States Patent and Trademark Office or the United States Copyright Office, such Grantor shall report such filing to the Administrative Agent within forty-five (45) days after the last day of the fiscal quarter in which such filing occurs.Upon request of the Administrative Agent, such Grantor shall execute and deliver, and have recorded, all agreements, instruments, documents and papers as the Administrative Agent may reasonably request to evidence the Administrative Agent’s security interest in any such United States Copyright, Patent or Trademark. (d)Such Grantor shall take all reasonable actions necessary or requested by the Administrative Agent, including in any proceeding before the United States Patent and Trademark Office or the United States Copyright Office, to maintain and pursue each application for, and to maintain each registration of, any United States Copyright, Trademark or Patent that is and remains Material Intellectual Property. 13 (e)In the event that any Material Intellectual Property is or has been infringed upon or misappropriated or diluted by a third party, such Grantor shall notify the Administrative Agent promptly after such Grantor learns thereof.Such Grantor shall take any action such Grantor deems appropriate in its reasonable business judgmentin response to such infringement, misappropriation or dilution, including promptly bringing suit for infringement, misappropriation or dilution and to recover all damages for such infringement, misappropriation of dilution, and such other actions as may be appropriate in such Grantor’s reasonable business judgment under the circumstances to protect such Material Intellectual Property. (f)Unless otherwise agreed to by the Administrative Agent, with resect to each registration or application to register a United States Copyright, Patent or Trademark, such Grantor shall execute and deliver to the Administrative Agent for filing in (i)the United States Copyright Office a notice of grant of security interest in Copyright in the form attached hereto as Annex3 (Form of Notice of Grant of Security Interest in Intellectual Property), (ii)in the United States Patent and Trademark Office a notice of grant of security interest in Patent in the form attached hereto as Annex3 (Form of Notice of Grant of Security Interest in Intellectual Property) and (iii)the United States Patent and Trademark Office a notice of grant of security interest in Trademark in form attached hereto as Annex3 (Form of Notice of Grant of Security Interest in Intellectual Property). Section 4.8 Notice of Commercial Tort Claims Such Grantor agrees that, if it shall acquire any interest in any Commercial Tort Claim in excess of $1,000,000 (whether from another Person or because such Commercial Tort Claim shall have come into existence), (i)such Grantor shall, within thirty (30) after such acquisition, deliver to the Administrative Agent, in each case in form and substance satisfactory to the Administrative Agent, a notice of the existence and nature of such Commercial Tort Claim and deliver a supplement to Schedule7 (Commercial Tort Claims) containing a specific description of such Commercial Tort Claim, (ii)Section2.1 (Collateral) shall apply to such Commercial Tort Claim and (iii)such Grantor shall execute and deliver to the Administrative Agent, in each case in form and substance satisfactory to the Administrative Agent, any document, and take all other action, deemed by the Administrative Agent to be reasonably necessary or appropriate for the Administrative Agent to obtain, on behalf of the Lenders, a perfected security interest in all such Commercial Tort Claims.Any supplement to Schedule7 (Commercial Tort Claims) delivered pursuant to this Section4.8 (Notice of Commercial Tort Claims) shall, after the receipt thereof by the Administrative Agent, become part of Schedule7 (Commercial Tort Claims) for all purposes hereunder other than in respect of representations and warranties made prior to the date of such receipt. Section 4.9 Digital Cinema Equipment Each Grantor hereby covenants and agrees that, in the event that any Digital Cinema Equipment owned by such Grantor (excluding any leasehold interests) (i) is no longer intended in good faith to be, or reasonably expected to be, sold or contributed to a DCIP Entity under a DCIP Investment Transaction or (ii) has not been sold or 14 contributed to a DCIP Entity under a DCIP Investment Transaction within 270 days after the acquisition of such Digital Cinema Equipment by such Grantor (such Digital Cinema Equipment in either clause (i) or (ii) being the “Subject Property”), it shall promptly enter into a supplement to this Agreement, in form and substance reasonably acceptable to the Administrative Agent, granting the Administrative Agent, for the ratable benefit of the Secured Parties, a lien on the Subject Property (and, notwithstanding anything to the contrary contained in Section 2.2 (Grant of Security Interest in Collateral) hereof, the Subject Property shall then constitute Collateral) and shall, at Borrower’s expense, cause to be filed such UCC-1 financing statements as necessary to perfect such lien and shall execute and deliver such other certificates and documents and take such other actions reasonably required by the Administrative Agent in connection with the foregoing. Each Grantor hereby authorizes the filing of any financing statements or continuation statements, and amendments to financing statements, or any similar document in any jurisdictions and with any filing offices as Administrative Agent may determine, in its sole discretion, are necessary or advisable to perfect the security interest granted to Administrative Agent in respect of the Subject Property. Such financing statements may describe the Subject Property and any other Collateral in the same manner as described herein or may contain an indication or description of collateral that describes such property in any other manner as Administrative Agent may determine, in its sole discretion, is necessary, advisable or prudent to ensure the perfection of the security interest in the Subject Property and the other Collateral granted to Administrative Agent herein or in any such supplement to this Agreement, including describing such property as “all assets” or “all personal property, whether now owned or hereafter acquired”. Such Grantor will furnish to Administrative Agent from time to time statements and schedules further identifying and describing the Subject Property and other Collateral and such other reports in connection with the assets and property of such Grantor as Administrative Agent may reasonably request, all in reasonable detail. Notwithstanding anything to the contrary in this Section 4.9 (Digital Cinema Equipment), unless otherwise approved by the Borrower (such approval not to be unreasonably withheld), no such financing statement or financing statement amendment filed by or on behalf of the Administrative Agent shall cover or purport to cover Digital Cinema Equipment (other than Subject Property). ARTICLE V Remedial Provisions Section 5.1 Code and Other Remedies During the continuance of an Event of Default, the Administrative Agent may exercise, in addition to all other rights and remedies granted to it in this Agreement and in any other instrument or agreement securing, evidencing or relating to the Obligations, all rights and remedies of a secured party under the UCC or any other applicable law.Without limiting the generality of the foregoing, the Administrative Agent, without demand of performance or other demand, presentment, protest, advertisement or notice of any kind (except any notice required by law referred to below) to or upon any Grantor or any other Person (all and each of which demands, defenses, advertisements and notices are hereby waived), may in such circumstances forthwith collect, receive, appropriate and realize upon any Collateral, and may forthwith sell, 15 lease, assign, give option or options to purchase, or otherwise dispose of and deliver any Collateral (or contract to do any of the foregoing) (other than in violation of any then existing licensing arrangements to the extent waivers cannot be obtained using commercially reasonable efforts), in one or more parcels at public or private sale or sales, at any exchange, broker’s board or office of the Administrative Agent or any Lender or elsewhere upon such terms and conditions as it may deem advisable and at such prices as it may deem best, for cash or on credit or for future delivery without assumption of any credit risk.The Administrative Agent shall have the right upon any such public sale or sales, and, to the extent permitted by the UCC and other applicable law, upon any such private sale or sales, to purchase the whole or any part of the Collateral so sold, free of any right or equity of redemption of any Grantor, which right or equity is hereby waived and released.Each Grantor further agrees, at the Administrative Agent’s request, to assemble the Collateral and make it available to the Administrative Agent at places that the Administrative Agent shall reasonably select, whether at such Grantor’s premises or elsewhere.The Administrative Agent shall apply the net proceeds of any action taken by it pursuant to this Section5.1, after deducting all reasonable costs and expenses of every kind incurred in connection therewith or incidental to the care or safekeeping of any Collateral or in any way relating to the Collateral or the rights of the Administrative Agent and any other Secured Party hereunder, including reasonable attorneys’ fees and disbursements, to the payment in whole or in part of the Obligations, in such order as the Credit Agreement shall prescribe, and only after such application and after the payment by the Administrative Agent of any other amount required by any provision of law, need the Administrative Agent account for the surplus, if any, to any Grantor.To the extent permitted by applicable law, each Grantor waives all claims, damages and demands it may acquire against the Administrative Agent or any other Secured Party arising out of the exercise by them of any rights hereunder.If any notice of a proposed sale or other disposition of Collateral shall be required by law, such notice shall be deemed reasonable and proper if given at least 10 days before such sale or other disposition. Section 5.2 Accounts and Payments in Respect of General Intangibles (a)In addition to, and not in substitution for, any similar requirement in the Credit Agreement, if required by the Administrative Agent at any time during the continuance of an Event of Default, any payment of Accounts or payment in respect of General Intangibles, when collected by any Grantor, shall be forthwith (and, in any event, within two Business Days) deposited by such Grantor in the exact form received, duly indorsed by such Grantor to the Administrative Agent, in a Cash Collateral Account, subject to withdrawal by the Administrative Agent as provided in Section5.4 (Proceeds to be Turned Over To Administrative Agent).Until so turned over, such payment shall be held by such Grantor in trust for the Administrative Agent, segregated from other funds of such Grantor.Each such deposit of Proceeds of Accounts and payments in respect of General Intangibles shall be accompanied by a report identifying in reasonable detail the nature and source of the payments included in the deposit. (b)At the Administrative Agent’s request, during the continuance of an Event of Default, each Grantor shall deliver to the Administrative Agent all original and other documents evidencing, and relating to, the agreements and transactions that 16 gave rise to the Accounts or payments in respect of General Intangibles, including all original orders, invoices and shipping receipts. (c)The Administrative Agent may, without notice, at any time during the continuance of an Event of Default, limit or terminate the authority of a Grantor to direct the collection of its Accounts or amounts due under General Intangibles or any thereof. (d)The Administrative Agent in its own name or in the name of others may at any time during the continuance of an Event of Default communicate with Account Debtors to verify with them to the Administrative Agent’s satisfaction the existence, amount and terms of any Account or amounts due under any General Intangible. (e)Upon the request of the Administrative Agent at any time during the continuance of an Event of Default, each Grantor shall notify Account Debtors that the Accounts or General Intangibles have been collaterally assigned to the Administrative Agent and that payments in respect thereof shall be made directly to the Administrative Agent.In addition, the Administrative Agent may at any time during the continuance of an Event of Default enforce such Grantor’s rights against such Account Debtors and obligors of General Intangibles. (f)Anything herein to the contrary notwithstanding, each Grantor shall remain liable under each of the Accounts and payments in respect of General Intangibles to observe and perform all the conditions and obligations to be observed and performed by it thereunder, all in accordance with the terms of any agreement giving rise thereto.Neither the Administrative Agent nor any other Secured Party shall have any obligation or liability under any agreement giving rise to an Account or a payment in respect of a General Intangible by reason of or arising out of this Agreement or the receipt by the Administrative Agent nor any other Secured Party of any payment relating thereto, nor shall the Administrative Agent nor any other Secured Party be obligated in any manner to perform any obligation of any Grantor under or pursuant to any agreement giving rise to an Account or a payment in respect of a General Intangible, to make any payment, to make any inquiry as to the nature or the sufficiency of any payment received by it or as to the sufficiency of any performance by any party thereunder, to present or file any claim, to take any action to enforce any performance or to collect the payment of any amounts that may have been assigned to it or to which it may be entitled at any time or times. Section 5.3 Pledged Collateral (a)During the continuance of an Event of Default, upon notice by the Administrative Agent to the relevant Grantor or Grantors, (i)the Administrative Agent shall have the right to receive any Proceeds of the Pledged Collateral and make application thereof to the Obligations in the order set forth in the Credit Agreement and (ii)the Administrative Agent or its nominee may exercise (A)any voting, consent, corporate and other right pertaining to the Pledged Collateral at any meeting of 17 shareholders, partners or members, as the case may be, of the relevant issuer or issuers of Pledged Collateral or otherwise and (B)any right of conversion, exchange and subscription and any other right, privilege or option pertaining to the Pledged Collateral as if it were the absolute owner thereof (including the right to exchange at its discretion any of the Pledged Collateral upon the merger, amalgamation, consolidation, reorganization, recapitalization or other fundamental change in the corporate or equivalent structure of any issuer of Pledged Stock, the right to deposit and deliver any Pledged Collateral with any committee, depositary, transfer agent, registrar or other designated agency upon such terms and conditions as the Administrative Agent may determine), all without liability except to account for property actually received by it; provided, however, that the Administrative Agent shall have no duty to any Grantor to exercise any such right, privilege or option and shall not be responsible for any failure to do so or delay in so doing. (b)In order to permit the Administrative Agent to exercise the voting and other consensual rights that it may be entitled to exercise pursuant hereto and to receive all dividends and other distributions that it may be entitled to receive hereunder, (i)each Grantor shall promptly execute and deliver (or cause to be executed and delivered) to the Administrative Agent all such proxies, dividend payment orders and other instruments as the Administrative Agent may from time to time reasonably request and (ii)without limiting the effect of clause(i) above, such Grantor hereby grants to the Administrative Agent an irrevocable proxy to vote all or any part of the Pledged Collateral and to exercise all other rights, powers, privileges and remedies to which a holder of the Pledged Collateral would be entitled (including giving or withholding written consents of shareholders, partners or members, as the case may be, calling special meetings of shareholders, partners or members, as the case may be, and voting at such meetings), which proxy shall be effective, automatically and without the necessity of any action (including any transfer of any Pledged Collateral on the record books of the issuer thereof) by any other person (including the issuer of such Pledged Collateral or any officer or agent thereof) during the continuance of an Event of Default and which proxy shall only terminate upon the payment in full of the Obligations. (c)Each Grantor hereby expressly authorizes and instructs each issuer of any Pledged Collateral pledged hereunder by such Grantor to (i)comply with any instruction received by it from the Administrative Agent in writing that (A)states that an Event of Default has occurred and is continuing and (B)is otherwise in accordance with the terms of this Agreement, without any other or further instructions from such Grantor, and each Grantor agrees that such issuer shall be fully protected in so complying and (ii)unless otherwise expressly permitted hereby, pay any dividend or other payment with respect to the Pledged Collateral directly to the Administrative Agent. (d)Upon the occurrence and during the continuance of an Event of Default, the Administrative Agent shall be entitled to exercise all of the rights of the Grantor granting the security interest in any Pledged Stock, and a transferee or assignee of such Pledged Stock shall become a holder of such Pledged Stock to the same extent as such Grantor and be entitled to participate in the management of the issuer of such 18 Pledged Stock and, upon the transfer of the entire interest of such Grantor, such Grantor shall, by operation of law, cease to be a holder of such Pledged Stock. Section 5.4 Proceeds to be Turned Over To Administrative Agent Unless otherwise expressly provided in the Credit Agreement, all Proceeds received by the Administrative Agent hereunder in cash or Cash Equivalents shall be held by the Administrative Agent in a Cash Collateral Account.All Proceeds while held by the Administrative Agent in a Cash Collateral Account (or by such Grantor in trust for the Administrative Agent) shall continue to be held as collateral security for the Obligations and shall not constitute payment thereof until applied as provided in the Credit Agreement. Section 5.5 Securities Act, Etc. (a)Each Grantor recognizes that the Administrative Agent may be unable to effect a public sale of any Pledged Collateral by reason of certain prohibitions contained in the Securities Act and applicable state securities laws or otherwise or may determine that a public sale is impracticable or not commercially reasonable and, accordingly, may resort to one or more private sales thereof to a restricted group of purchasers that shall be obliged to agree, among other things, to acquire such securities for their own account for investment and not with a view to the distribution or resale thereof.Each Grantor acknowledges and agrees that any such private sale may result in prices and other terms less favorable than if such sale were a public sale and, notwithstanding such circumstances, agrees that any such private sale shall be deemed to have been made in a commercially reasonable manner.The Administrative Agent shall be under no obligation to delay a sale of any Pledged Collateral for the period of time necessary to permit the issuer thereof to register such securities for public sale under the Securities Act, or under applicable state securities laws, even if such issuer would agree to do so. (b)Each Grantor agrees to use its best efforts to do or cause to be done all such other acts as may be necessary to make such sale or sales of all or any portion of the Pledged Collateral pursuant to this Section5.5 valid and binding and in compliance with all other applicable Requirements of Law.Each Grantor further agrees that a breach of any covenant contained in this Section5.5 will cause irreparable injury to the Administrative Agent and other Secured Parties, that the Administrative Agent and the other Secured Parties have no adequate remedy at law in respect of such breach and, as a consequence, that each and every covenant contained in this Section5.5 shall be specifically enforceable against such Grantor, and such Grantor hereby waives and agrees not to assert any defense against an action for specific performance of such covenants except for a defense that no Event of Default has occurred under the Credit Agreement. Section 5.6 Deficiency Each Grantor shall remain liable for any deficiency if the proceeds of any sale or other disposition of the Collateral are insufficient to pay the Obligations and the 19 fees and disbursements of any attorney employed by the Administrative Agent or any other Secured Party to collect such deficiency. ARTICLE VI The Administrative Agent Section 6.1 Administrative Agent’s Appointment as Attorney-in-Fact (a)Each Grantor hereby irrevocably constitutes and appoints the Administrative Agent and any officer or agent thereof, with full power of substitution, as its true and lawful attorney-in-fact with full irrevocable power and authority in the place and stead of such Grantor and in the name of such Grantor or in its own name, for the purpose of carrying out the terms of this Agreement, to take any appropriate action and to execute any document or instrument that may be necessary or desirable to accomplish the purposes of this Agreement, and, without limiting the generality of the foregoing, each Grantor hereby gives the Administrative Agent the power and right, on behalf of such Grantor, without notice to or assent by such Grantor, to do any of the following: (i)in the name of such Grantor or its own name, or otherwise, take possession of and indorse and collect any check, draft, note, acceptance or other instrument for the payment of moneys due under any Account or General Intangible or with respect to any other Collateral and file any claim or take any other action or proceeding in any court of law or equity or otherwise deemed appropriate by the Administrative Agent for the purpose of collecting any such moneys due under any Account or General Intangible or with respect to any other Collateral whenever payable; (ii)in the case of any Intellectual Property, execute and deliver, and have recorded, any agreement, instrument, document or paper as the Administrative Agent may request to evidence the Administrative Agent’s security interest in such Intellectual Property and the goodwill and General Intangibles of such Grantor relating thereto or represented thereby; (iii)pay or discharge taxes and Liens levied or placed on or threatened against the Collateral, effect any repair or pay any insurance called for by the terms of this Agreement (including all or any part of the premiums therefor and the costs thereof); (iv)execute, in connection with any sale provided for in Section5.1 (Code and Other Remedies) or 5.5 (Securities Act, Etc.), any endorsement, assignment or other instrument of conveyance or transfer with respect to the Collateral; or (v) (A)direct any party liable for any payment under any Collateral to make payment of any moneys due or to become due thereunder directly to the Administrative Agent or as the Administrative Agent shall direct, (B)ask or demand for, collect, and receive payment of and receipt for, any moneys, claims and other amounts due or to become due at any time in respect of or arising out of any Collateral, (C)sign and indorse any invoice, freight or express bill, bill of 20 lading, storage or warehouse receipt, draft against debtors, assignment, verification, notice and other document in connection with any Collateral, (D)commence and prosecute any suit, action or proceeding at law or in equity in any court of competent jurisdiction to collect any Collateral and to enforce any other right in respect of any Collateral, (E)defend any suit, action or proceeding brought against such Grantor with respect to any Collateral, (F)settle, compromise or adjust any such suit, action or proceeding and, in connection therewith, give such discharges or releases as the Administrative Agent may deem appropriate, (G)assign any Copyright, Patent or Trademark (along with the goodwill of the business to which any such Trademark pertains) throughout the world for such term or terms, on such conditions, and in such manner as the Administrative Agent shall in its sole discretion determine, including the execution and filing of any document necessary to effectuate or record such assignment and (H)generally, sell, transfer, pledge and make any agreement with respect to or otherwise deal with any Collateral as fully and completely as though the Administrative Agent were the absolute owner thereof for all purposes, and do, at the Administrative Agent’s option and such Grantor’s expense, at any time, or from time to time, all acts and things that the Administrative Agent deems necessary to protect, preserve or realize upon the Collateral and the Administrative Agent’s and the other Secured Parties’ security interests therein and to effect the intent of this Agreement, all as fully and effectively as such Grantor might do. Anything in this clause(a) to the contrary notwithstanding, the Administrative Agent agrees that it shall not exercise any right under the power of attorney provided for in this clause(a) unless an Event of Default shall be continuing. (b)If any Grantor fails to perform or comply with any of its agreements contained herein, the Administrative Agent, at its option, but without any obligation so to do, may perform or comply, or otherwise cause performance or compliance, with such agreement. (c)The expenses of the Administrative Agent incurred in connection with actions undertaken as provided in this Section6.1, together with interest thereon at a rate per annum equal to the rate per annum at which interest would then be payable on past due Revolving Loans that are Base Rate Loans under the Credit Agreement, from the date of payment by the Administrative Agent to the date reimbursed by the relevant Grantor, shall be payable by such Grantor to the Administrative Agent on demand. (d)Each Grantor hereby ratifies all that said attorneys shall lawfully do or cause to be done by virtue hereof.All powers, authorizations and agencies contained in this Agreement are coupled with an interest and are irrevocable until this Agreement is terminated and the security interests created hereby are released. 21 Section 6.2 Duty of Administrative Agent The Administrative Agent’s sole duty with respect to the custody, safekeeping and physical preservation of the Collateral in its possession shall be to deal with it in the same manner as the Administrative Agent deals with similar property for its own account.Neither the Administrative Agent, any other Secured Party nor any of their respective officers, directors, employees or agents shall be liable for failure to demand, collect or realize upon any Collateral or for any delay in doing so or shall be under any obligation to sell or otherwise dispose of any Collateral upon the request of any Grantor or any other Person or to take any other action whatsoever with regard to any Collateral.The powers conferred on the Administrative Agent hereunder are solely to protect the Administrative Agent’s interest in the Collateral and shall not impose any duty upon the Administrative Agent or any other Secured Party to exercise any such powers.The Administrative Agent and the other Secured Parties shall be accountable only for amounts that they actually receive as a result of the exercise of such powers, and neither they nor any of their respective officers, directors, employees or agents shall be responsible to any Grantor for any act or failure to act hereunder, except for their own gross negligence or willful misconduct. Section 6.3 Authorization of Financing Statements Each Grantor authorizes the Administrative Agent and its Affiliates, counsel and other representatives, at any time and from time to time, to file or record financing statements, amendments to financing statements, and other filing or recording documents or instruments with respect to the Collateral in such form and in such offices as the Administrative Agent reasonably determines appropriate to perfect the security interests of the Administrative Agent under this Agreement, and such financing statements and amendments may described the Collateral covered thereby as “all assets of the debtor”, “all personal property of the debtor” or words of similar effect.Each Grantor hereby also authorizes the Administrative Agent and its Affiliates, counsel and other representatives, at any time and from time to time, to file continuation statements with respect to previously filed financing statements.A photographic or other reproduction of this Agreement shall be sufficient as a financing statement or other filing or recording document or instrument for filing or recording in any jurisdiction. Section 6.4 Authority of Administrative Agent Each Grantor acknowledges that the rights and responsibilities of the Administrative Agent under this Agreement with respect to any action taken by the Administrative Agent or the exercise or non-exercise by the Administrative Agent of any option, voting right, request, judgment or other right or remedy provided for herein or resulting or arising out of this Agreement shall, as between the Administrative Agent and the other Secured Parties, be governed by the Credit Agreement and by such other agreements with respect thereto as may exist from time to time among them, but, as between the Administrative Agent and the Grantors, the Administrative Agent shall be conclusively presumed to be acting as agent for the Administrative Agent and the other Secured Parties with full and valid authority so to act or refrain from acting, and no 22 Grantor shall be under any obligation, or entitlement, to make any inquiry respecting such authority. ARTICLE VII Miscellaneous Section 7.1 Amendments in Writing None of the terms or provisions of this Agreement may be waived, amended, supplemented or otherwise modified except in accordance with Section11.1 (Amendments, Waivers, Etc.) of the Credit Agreement; provided, however, that annexes to this Agreement may be supplemented (but no existing provisions may be modified and no Collateral may be released) through Pledge Amendments and Joinder Agreements, in substantially the form of Annex 1 (Form of Pledge Amendment) and Annex2 (Form of Joinder Agreement) respectively, in each case duly executed by the Administrative Agent and each Grantor directly affected thereby. Section 7.2 Notices All notices, requests and demands to or upon the Administrative Agent or any Grantor hereunder shall be effected in the manner provided for in Section11.8 (Notices, Etc.) of the Credit Agreement; provided, however, that any such notice, request or demand to or upon any Grantor shall be addressed to the Company’s notice address set forth in such Section 11.8. Section 7.3 No Waiver by Course of Conduct; Cumulative Remedies Neither the Administrative Agent nor any other Secured Party shall by any act (except by a written instrument pursuant to Section7.1 (Amendments in Writing)), delay, indulgence, omission or otherwise be deemed to have waived any right or remedy hereunder or to have acquiesced in any Default or Event of Default.No failure to exercise, nor any delay in exercising, on the part of the Administrative Agent or any other Secured Party, any right, power or privilege hereunder shall operate as a waiver thereof.No single or partial exercise of any right, power or privilege hereunder shall preclude any other or further exercise thereof or the exercise of any other right, power or privilege.A waiver by the Administrative Agent or any other Secured Party of any right or remedy hereunder on any one occasion shall not be construed as a bar to any right or remedy that the Administrative Agent or such other Secured Party would otherwise have on any future occasion.The rights and remedies herein provided are cumulative, may be exercised singly or concurrently and are not exclusive of any other rights or remedies provided by law. Section 7.4 Successors and Assigns This Agreement shall be binding upon the successors and assigns of each Grantor and shall inure to the benefit of the Administrative Agent and each other Secured Party and their successors and assigns; provided, however, that no Grantor may assign, transfer or delegate any of its rights or obligations under this Agreement without the prior written consent of the Administrative Agent. 23 Section 7.5 Counterparts This Agreement may be executed by one or more of the parties to this Agreement on any number of separate counterparts (including by facsimile transmission or electronic mail), each of which when so executed shall be deemed to be an original and all of which taken together shall constitute one and the same agreement.Signature pages may be detached from multiple counterparts and attached to a single counterpart so that all signature pages are attached to the same document.Delivery of an executed counterpart by facsimile transmission or electronic mail shall be effective as delivery of a manually executed counterpart. Section 7.6 Severability Any provision of this Agreement that is prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of such prohibition or unenforceability without invalidating the remaining provisions hereof, and any such prohibition or unenforceability in any jurisdiction shall not invalidate or render unenforceable such provision in any other jurisdiction. Section 7.7 Section Headings The Article and Section titles contained in this Agreement are, and shall be, without substantive meaning or content of any kind whatsoever and are not part of the agreement of the parties hereto. Section 7.8 Entire Agreement This Agreement together with the other Loan Documents represents the entire agreement of the parties and supersedes all prior agreements and understandings relating to the subject matter hereof. Section 7.9 Governing Law This Agreement and any claims, controversy, dispute or cause of action (whether in contract or tort or otherwise) based upon, arising out of or relating to this Agreement and the transactions contemplated hereby and the rights and obligations of the parties hereto shall be governed by, and construed and interpreted in accordance with, the law of the State of New York. Section 7.10 Additional Grantors If, pursuant to Section7.11 (Additional Collateral and Guaranties) of the Credit Agreement, the Company shall be required to cause any Subsidiary that is not a Grantor to become a Grantor hereunder, such Subsidiary shall execute and deliver to the Administrative Agent a Joinder Agreement substantially in the form of Annex 2 (Form of Joinder Agreement) and shall thereafter for all purposes be a party hereto and have the same rights, benefits and obligations as a Grantor party hereto on the Closing Date. 24 Section 7.11 Release of Collateral (a)At the time provided in Section10.8(b)(i) (Concerning the Collateral and the Collateral Documents) of the Credit Agreement, the Collateral shall be released from the Lien created hereby and this Agreement and all obligations (other than those expressly stated to survive such termination) of the Administrative Agent and each Grantor hereunder shall terminate, all without delivery of any instrument or performance of any act by any party, and all rights to the Collateral shall revert to the Grantors.At the request and sole expense of any Grantor following any such termination, the Administrative Agent shall deliver to such Grantor any Collateral of such Grantor held by the Administrative Agent hereunder and execute and deliver to such Grantor such documents as such Grantor shall reasonably request to evidence such termination. (b)If the Administrative Agent shall be directed or permitted pursuant to Section10.8(b)(ii) or (iii) (Concerning the Collateral and the Collateral Documents) of the Credit Agreement to release any Lien created hereby upon any Collateral (including any Collateral sold or disposed of by any Grantor in a transaction permitted by the Credit Agreement), such Collateral shall be released from the Lien created hereby to the extent provided under, and subject to the terms and conditions set forth in, Section10.8(b)(ii) or (iii) (Concerning the Collateral and the Collateral Documents) of the Credit Agreement.In connection therewith, the Administrative Agent, at the request and sole expense of the Company, shall execute and deliver to the Company all releases or other documents, including, without limitation, UCC termination statements, reasonably necessary or desirable for the release of the Lien created hereby on such Collateral.At the request and sole expense of the Company, a Grantor shall be released from its obligations hereunder in the event that all the capital stock of such Grantor shall be so sold or disposed; provided, however, that the Company shall have delivered to the Administrative Agent, at least ten Business Days (or such shorter period as agreed by the Administrative Agent) prior to the date of the proposed release, a written request for release identifying the relevant Grantor and the terms of the sale or other disposition in reasonable detail, including the price thereof and any expenses in connection therewith, together with a certification by the Company in form and substance satisfactory to the Administrative Agent stating that such transaction is in compliance with the Credit Agreement and the other Loan Documents. Section 7.12 Reinstatement Each Grantor further agrees that, if any payment made by any Loan Party or other Person and applied to the Obligations is at any time annulled, avoided, set aside, rescinded, invalidated, declared to be fraudulent or preferential or otherwise required to be refunded or repaid, or the proceeds of Collateral are required to be returned by any Secured Party to such Loan Party, its estate, trustee, receiver or any other party, including any Grantor, under any bankruptcy law, state or federal law, common law or equitable cause, then, to the extent of such payment or repayment, any Lien or other Collateral securing such liability shall be and remain in full force and effect, as fully as if such payment had never been made or, if prior thereto the Lien granted hereby or other 25 Collateral securing such liability hereunder shall have been released or terminated by virtue of such cancellation or surrender), such Lien or other Collateral shall be reinstated in full force and effect, and such prior cancellation or surrender shall not diminish, release, discharge, impair or otherwise affect any Lien or other Collateral securing the obligations of any Grantor in respect of the amount of such payment. Section 7.13 Submission to Jurisdiction (a)Any legal action or proceeding with respect to this Agreement shall be brought in the courts of the State of New York located in the City of New York or of the United States of America for the Southern District of New York, and, by execution and delivery of this Agreement, each party hereto hereby accepts for itself and in respect of its property, generally and unconditionally, the exclusive jurisdiction of the aforesaid courts.The parties hereto hereby irrevocably waive any objection, including any objection to the laying of venue or based on the grounds of forum non conveniens, that any of them may now or hereafter have to the bringing of any such action or proceeding in such respective jurisdictions.Each Grantor irrevocably and unconditionally agrees that it will not commence any action, litigation or proceeding of any kind or description, whether in law or equity, whether in contract or tort or otherwise, against any Agent, any Lender, any Issuer or any Related Party of the foregoing in any way relating to this Agreement or the transactions relating hereto, in any forum other than the courts of the State of New York located in the City of New York or of the United States of America for the Southern District of New York; provided, that nothing in this Agreement shall limit the right of the Administrative Agent to commence any proceeding in the federal or state courts of any other jurisdiction to the extent the Administrative Agent determines that such action is necessary or appropriate to exercise its rights or remedies as a secured creditor under this Agreement. (b)Each Grantor hereby irrevocably consents to the service of any and all legal process, summons, notices and documents in any suit, action or proceeding brought in the United States of America arising out of or in connection with this Agreement or any other Loan Document by the mailing (by registered or certified mail, postage prepaid) or delivering of a copy of such process to such Grantor at its address specified in Section 7.2 (Notices.).Each Grantor agrees that a final judgment in any such action or proceeding shall be conclusive and may be enforced in other jurisdictions by suit on the judgment or in any other manner provided by law. (c)Nothing contained in this Section 7.13 shall affect the right of the any Agent or any Lender to serve process in any other manner permitted by law or commence legal proceedings or otherwise proceed against any Grantor in any other jurisdiction. (d)If for the purposes of obtaining judgment in any court it is necessary to convert a sum due hereunder in Dollars into another currency, the parties hereto agree, to the fullest extent that they may effectively do so, that the rate of exchange used shall be that at which in accordance with normal banking procedures the 26 Administrative Agent could purchase Dollars with such other currency at the spot rate of exchange quoted by the Administrative Agent at 11:00 a.m. (New York time) on the Business Day preceding that on which final judgment is given, for the purchase of Dollars, for delivery two Business Days thereafter. [Signature Pages Follow] 27 In witness whereof, each of the undersigned has caused this Agreement to be duly executed and delivered as of the date first above written. AMC Entertainment Inc. By: /s/ Craig R. Ramsey Name: Craig R. Ramsey Title:Executive Vice President and Chief Financial Officer AMC Card Processing Services, Inc. AMC Concessionaire Services of Florida, LLC AMC ITD, Inc. AMC License Services, Inc AMC Theatres of New Jersey, Inc. American Multi-Cinema, Inc. Club Cinema of Mazza, Inc. LCE AcquisitionSub, Inc. LCE Mexican Holdings, Inc Loews Citywalk Theatre Corporation Rave Reviews Cinemas, L.L.C. RDM Omaha, LLC Wanda AMC Releasing, LLC, By: /s/ Craig R. Ramsey Name: Craig R. Ramsey Title:Executive Vice President and Chief Financial Officer of each above-named entity [Signature Page to Pledge and Security Agreement] Acknowledged and Agreed as of the date first above written: Citicorp North America, Inc. as Administrative Agent By: /s/ Ross MacIntyre Name: Ross MacIntyre Title: Managing Director & Vice President [Signature Page to Pledge and Security Agreement] Annex1 to Pledge and Security Agreement Form of Pledge Amendment This Pledge Amendment, dated as of , 20, is delivered pursuant to Section4.4(a) (Pledged Collateral) of the Pledge and Security Agreement, dated as of April 30, 2013 (as amended, supplemented or otherwise modified from time to time, the “Pledge and Security Agreement”), by AMC Entertainment Inc. (the “Company”) and the Subsidiaries of the Company from time to time party thereto, as Grantors, in favor of Citicorp North America, Inc., as agent for the Secured Parties referred to therein, and the undersigned hereby agrees that this Pledge Amendment may be attached to the Pledge and Security Agreement and that the Pledged Collateral listed on this Pledge Amendment shall be and become part of the Collateral referred to in the Pledge and Security Agreement and shall secure all Obligations of the undersigned.Capitalized terms used herein but not defined herein are used herein with the meaning given them in the Pledge and Security Agreement. [Grantor] By: Name: Title: Pledged Stock Issuer Class Certificate No(s). Par Value Number of Shares, Units or Interests Pledged Debt Instruments Issuer Description of Debt Certificate No(s). Final Maturity Principal Amount A1-1 Acknowledged and Agreed as of the date first above written: Citicorp North America, Inc. as Administrative Agent By: Name: Title: A1-2 Annex2 to Pledge and Security Agreement Form of Joinder Agreement This Joinder Agreement, dated as of , 20, is delivered pursuant to Section7.10 (Additional Grantors) of the Pledge and Security Agreement, dated as of April 30, 2013 (as amended, supplemented or otherwise modified from time to time, the “Pledge and Security Agreement”), by AMC Entertainment Inc. (the “Company”) and the Subsidiaries of the Company listed on the signature pages thereof in favor of the Citicorp North America, Inc., as agent for the Secured Parties referred to therein.Capitalized terms used herein but not defined herein are used with the meanings given them in the Pledge and Security Agreement. By executing and delivering this Joinder Agreement, the undersigned, as provided in Section7.10 (Additional Grantors) of the Pledge and Security Agreement, hereby becomes a party to the Pledge and Security Agreement as a Grantor thereunder with the same force and effect as if originally named as a Grantor therein and, without limiting the generality of the foregoing, hereby grants to the Administrative Agent, as collateral security for the full, prompt and complete payment and performance when due (whether at stated maturity, by acceleration or otherwise) of the Obligations of the undersigned, hereby collaterally assigns, mortgages, pledges and hypothecates to the Administrative Agent and grants to the Administrative Agent a Lien on and security interest in, all of its right, title and interest in, to and under the Collateral of the undersigned and expressly assumes all obligations and liabilities of a Grantor thereunder. The information set forth in Annex I heretois hereby added to the information set forth in Schedules 1 through 6 to the Pledge and Security Agreement. [By acknowledging and agreeing to this Joinder Agreement, the undersigned hereby agree that this Joinder Agreement may be attached to the Pledge and Security Agreement and that the Pledged Collateral listed on Annex 1 heretoto this Pledge Amendment shall be and become part of the Collateral referred to in the Pledge and Security Agreement and shall secure all Obligations of the undersigned.]1 The undersigned hereby represents and warrants that each of the representations and warranties contained in Article III (Representations and Warranties) of the Pledge and Security Agreement applicable to it is true and correct in all material respects on and as the date hereof as if made on and as of such date. In witness whereof, the undersigned has caused this Joinder Agreement to be duly executed and delivered as of the date first above written. [Additional Grantor] 1 Insert to pledge Stock of the new Subsidiary without doing a Pledge Amendment. A2-1 By: Name: Title: A2-2 Acknowledged and Agreed as of the date first above written: [Each Grantor Pledging Additional Collateral] By: Name: Title: Citicorp North America, Inc. as Administrative Agent By: Name: Title: A2-3 ANNEX I [Update Schedules 1 through 6 of the Pledge and Security Agreement.] A2-4 Annex3 to Pledge and Security Agreement Form of Notice of Grant of Security Interest in Intellectual Property Notice of Grant of Security Interest in [Copyright] [Patent] [Trademark],dated as of , 20, by the entity listed on the signature pages hereof ( “Grantor”), in favor of Citicorp North America, Inc. (“CNAI”), as agent for the Secured Parties (as defined in the Credit Agreement referred to below) (in such capacity, the “Administrative Agent”) (this “Notice”). W i t n e s s e t h: Whereas, pursuant to the Credit Agreement, dated as of April 30, 2013 (as the same may be amended, restated, supplemented or otherwise modified from time to time, the “Credit Agreement”), among AMC Entertainment Inc., a Delaware corporation, the Lenders and Issuers party thereto, and CNAI, as agent for the Lenders and Issuers, the Lenders and the Issuers have severally agreed to make extensions of credit to the Borrowers upon the terms and subject to the conditions set forth therein; Whereas, Grantor is a party to the Guaranty pursuant to which they have guaranteed the Obligations; and Whereas, Grantor is a party to a Pledge and Security Agreement, dated as of April 30, 2013 (the “Pledge and Security Agreement”), in favor of the Administrative Agent pursuant to which the Grantors are required to execute and deliver this [Copyright] [Patent] [Trademark] Security Agreement; Now, Therefore, in consideration of the premises and to induce the Lenders, the Issuers and the Agents to enter into the Credit Agreement and to induce the Lenders and the Issuers to make their respective extensions of credit to the Borrowers thereunder, Grantor hereby agrees with the Administrative Agent as follows: Section 1. Defined Terms Unless otherwise defined herein, terms defined in the Credit Agreement or in the Pledge and Security Agreement and used herein have the meaning given to them in the Credit Agreement or the Pledge and Security Agreement. Section 2. Grant of Security Interest in [Copyright] [Trademark] [Patent] Collateral Grantor, as collateral security for the full, prompt and complete payment and performance when due (whether at stated maturity, by acceleration or otherwise) of the Obligations of Grantor, hereby mortgages, pledges and hypothecates to the Administrative Agent for the benefit of the Secured Parties, and grants to the Administrative Agent for the benefit of the Secured Parties a lien on and security interest in, all of its right, title and interest in, to and under the following Collateral of Grantor (the “[Copyright] [Patent] [Trademark] Collateral”): A3-1 [a)all Copyrights of the United States of America owned by Grantor, in each case, now existing or hereafter acquired, including, without limitation, those referred to on ScheduleI hereto; (b)all extensions of the foregoing; and (c)all Proceeds of the foregoing, including, without limitation, any claim by Grantor against third parties for past, present or future infringement of any such Copyright.] or [a)all Patents of the United States of America owned by Grantor, in each case, now existing or hereafter acquired, including, without limitation, those referred to on Schedule I hereto; (b)all reissues, continuations or continuations-in-part of the foregoing; and (c)all Proceeds of the foregoing, including, without limitation, any claim by Grantor against third parties for past, present or future infringement of any such Patent.] or [a)all Trademarks of the United States of America owned by Grantor, in each case, now existing or hereafter acquired, including, without limitation, those referred to on Schedule I hereto and excluding any intent-to-use United States trademark applications for which an amendment to alleged use or statement of use has not been filed under 15 U.S.C. §1051(c) or 15 U.S.C. §1051(d), respectively, or, if filed, has not been deemed in conformance with 15 U.S.C. §1051(a) or examined and accepted by the United States Patent and Trademark Office; (b)all goodwill of the business connected with the use of, and symbolized by, each Trademark described in clause (a) above; and (c)all Proceeds of the foregoing, including, without limitation, any claim by Grantor against third parties for past, present or future (i)infringement or dilution of any such Trademark or (ii)injury to the goodwill associated with any such Trademark.] Section 3. Security Agreement The security interest granted pursuant to this [Copyright] [Patent] [Trademark] Security Agreement is granted in conjunction with the security interest granted to the Administrative Agent pursuant to the Pledge and Security Agreement and each Grantor hereby acknowledges and affirms that the rights and remedies of the Administrative Agent with respect to the security interest in the [Copyright] [Patent] [Trademark] A3-2 Collateral made and granted hereby are more fully set forth in the Pledge and Security Agreement, the terms and provisions of which are incorporated by reference herein as if fully set forth herein.In the event of any conflict between the terms of this Notice and the terms of the Pledge and Security Agreement, the terms of the Pledge and Security Agreement shall govern. [Signature Pages Follow] A3-3 In witness whereof, Grantor has caused this [Copyright] [Patent] [Trademark] Security Agreement to be executed and delivered by its duly authorized offer as of the date first set forth above. Very truly yours, [Grantor], as Grantor By: Name: Title: [Signature Page to [Copyright] [Patent] [Trademark] Security Agreement] Accepted and Agreed as of the date first above written: Citicorp North America, Inc. as Administrative Agent By: Name: Title: [Signature Page to [Copyright] [Patent] [Trademark] Security Agreement] ScheduleI to [Copyright] [Patent] [Trademark] Security Agreement [Copyright] [Patent] [Trademark] Registrations INCLUDE ONLY U.S. REGISTERED INTELLECTUAL PROPERTY [A. REGISTERED COPYRIGHTS [Include Copyright Registration Number and Date] B. COPYRIGHT APPLICATIONS] [A. REGISTERED PATENTS B. PATENT APPLICATIONS] [A. REGISTERED TRADEMARKS B. TRADEMARK APPLICATIONS] A3-6
